Pisher, J.,
delivered the opinion of the court.
*192The court below quashed the attachment, as it is alleged by counsel, on the ground that upon the affidavit, it is uncertain whether the claim is asserted on account of services rendered on account of the business conducted on the boat, or on account of some other matters connected with the business of the owners of the boat. The language of the affidavit is, that the plaintiff has a right of action against the owners or other persons interested in the flatboat; that it amounts to sixty-five dollars “ for and on account of said flatboat and owners.” It is objected that the last words, “ and owners,” render the affidavit uncertain, as they may have reference to some other claim against the owners, disconnected with the boat. We do not agree with this position. If the words have any meaning at all as used in the affidavit, we must look to the whole affidavit, to arrive at such meaning. But we cannot see that they are important in any respect, either in adding to the certainty of the affidavit, or in rendering it uncertain. They are at most merely surplusage.
Judgment reversed, and cause remanded.